454 F.2d 1175
79 L.R.R.M. (BNA) 2735, 67 Lab.Cas.  P 12,448
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL ANDORNAMENTAL REINFORCED IRON WORKERS, RIGGERS &MACHINERY MOVERS, LOCAL UNION 377,AFL-CIO, Respondent.
No. 71-1824.
United States Court of Appeals,Ninth Circuit.
Feb. 17, 1972.

Eugene G. Goslee, Acting General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Warren M. Davison, Deputy Asst. General Counsel, Steven C. Kahn, Washington, D. C., Roy O. Hoffman, Director Reg. 20, NLRB, San Francisco, Cal., for petitioner.
Victor J. Van Bourg, of Levy & Van Bourg, Int'l Ass'n of Bridge Structural Local Union 377, San Francisco, Cal., Richard J. Bettencourt, San Jose, Cal., Judson Steel Corp., Emeryville, Cal., for respondent.
Petition to Enforce an Order of the National Labor Relations Board.
Before HAMLEY, ELY, and TRASK, Circuit Judges.
PER CURIAM:


1
The petitioning Board issued an Order based upon its finding that the respondent union had violated section 8(b) (2) and (1) (A) of the National Labor Relations Act, as amended, 29 U.S.C. Sec. 151 et seq. This conclusion followed the Board's determination that the respondent had attempted to cause, and did cause, an employer to discharge one of its employees because of the latter's nonmembership in the Union.  The Board's Order is reported at 189 NLRB No. 14, 1971 CCH NLRB p 22,838 (1971).


2
Our review of the record convinces us that there was substantial evidence to support the Board's critical factual determinations.  Accordingly, its Petition for Enforcement is granted, and its Order will be


3
Enforced.